— Appeal by defendant from a judgment of the County Court, Putnam County, rendered June 9, 1978, which adjudicated him a youthful offender upon his conviction of burglary in the third degree and petit larceny, on a plea of guilty, and sentenced him to 60 days in prison and 58 months on probation, "to run concurrently with all charges” against him in Putnam County. Judgment modified as a matter of discretion in the interests of justice, by reducing the sentence to five years’ probation upon the same terms as previously imposed. As so modified, judgment affirmed. The sentence imposed was excessive to the extent indicated. Gulotta, J. P., Shapiro, Cohalan and Hargett, JJ., concur.